                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                ST. JOSEPH DIVISION


STACY ARNOLD,                                   )
                                                )
               Plaintiff,                       )
                                                )
v.                                              )
                                                )       Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                             )
ST. JOSEPH PUBLIC LIBRARY,                      )
OFFICER REBECCA HAILEY (IN HER                  )
PERSONAL AND PROFESSIONAL CAPACITY)             )
                                                )
                                                )
               Defendants                       )



                            SEVENTH DECLARATION OF STACY ARNOLD

       COMES NOW, Stacy Arnold, upon her own oath and penalty of perjury, and states the

following:

       1. I am above the age of 18, have personal knowledge of the facts contained in this

declaration, and am competent to testify as to the facts stated herein.

       2. After I was charged with trespassing, I had to appear for my arraignment, which

occurred a little more than a month later.

       3. I traveled from Kansas City to St. Joseph to appear for my arraignment.

       4. I also traveled to St. Joseph to find and retain a criminal defense attorney and to

personally research the title of the Library.

       5. I personally wrote and followed up upon Sunshine requests to the St. Joseph police

department, and in so doing, obtained information that I felt was relevant to my criminal case.

       6. Prior to my criminal trial date, I spent an inordinate amount of time researching and
                                                    1
        Case 5:19-cv-06137-BP Document 94-19 Filed 11/16/20 Page 1 of 2
preparing material fact and non-First Amendment arguments related to my criminal case, as well

as First Amendment ones. Part of the non-First Amendment argument I had prepared was that

Roger Clary’s command to leave was not authorized within the meaning of the ordinance in

question.

       7. I declined a plea bargain and was faced with the potential for jail time (specifically

six months per the ordinance).

       8. I did not take the plea bargain because I strongly felt that I was not guilty, and

moreover my conscience wouldn’t let me take the easy way out, even though I felt that I had

already been retaliated against, and I feared that I may actually go to jail in retaliation for

continuing to press the matter.

       9. Moreover, the prospect of me being convicted wholly or partially because of untruths

on my police report was highly upsetting to me. I felt that my arresting officer was using her

badge of authority to win a personal power struggle with me, and this struck me as an

abomination of liberty and justice.

       10. This whole situation, including but certainly not limited to the fabrications on my

police report, caused me apprehension, anxiety, mental anguish, feelings of unjust treatment,

inconvenience and emotional pain and suffering.

       11. My trial was set for July 30, 2018; the case was not dismissed until July 25, 2018.



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct. Further declarant sayeth not.

Executed on November 14, 2020                          ____________________________________

                                                                       Stacy Arnold



                                                   2
         Case 5:19-cv-06137-BP Document 94-19 Filed 11/16/20 Page 2 of 2
